Citation Nr: 0807472	
Decision Date: 03/05/08    Archive Date: 03/12/08

DOCKET NO.  04-00 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a 
right eye injury.

4.  Entitlement to service connection for right knee injury.

5.  Entitlement to service connection for chest wall muscle 
damage.

6.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of myocardial infarction, status 
post two vessel coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney 
At Law

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The appellant served in the Kansas Army National Guard from 
November 1985 to December 2003.  The service department has 
verified frequent periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) during 
this period.  

The appellant is considered a "veteran" of a period of 
"active military...service" from March 29, 2002, to March 31, 
2002, because he became disabled from a myocardial 
infarction, for which service connection is now in effect, 
during that period.  38 U.S.C.A. §§ 101(2), (22), (23), (24); 
38 C.F.R. § 3.6(a); McManaway v. West, 13 Vet. App. 60, 67 
(1990) (vacated on other grounds sub nom. McManaway v. Gober, 
4 Fed. Appx. 821 (Fed. Cir. January 22, 2001), citing Paulson 
v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that, "if a 
claim relates to period of active duty for training, a 
disability must have manifested itself during that period; 
otherwise, the period does not qualify as active military 
service and the claimant does not achieve veteran status for 
purposes of that claim" (emphasis in McManaway)); see also 
Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, 
J., concurring).  The appellant is not a "veteran", for VA 
purposes, for any other period of ACDUTRA or INACDUTRA.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2002, June 2003, and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.
In November 2007, the veteran's representative submitted 
additional evidence and a waiver of initial RO review of the 
evidence.  See 38 C.F.R. § 20.1304 (2005).  This evidence 
will be considered by the Board in adjudicating this appeal.  
See 38 C.F.R. § 20.1304 (2007).  Later that same month, the 
veteran testified at a video conference Board hearing at the 
RO in Omaha, Nebraska, before the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.  

The Board observes that the veteran also perfected an appeal 
on the issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and for a low back 
disability.  However, he withdrew his appeal of these issues 
during his November 2007 personal hearing before the 
undersigned Veterans Law Judge.  38 C.F.R. § 20.204.  As 
such, the claims no longer remain in appellate status.

In December 2007, the veteran's representative again 
submitted additional evidence and a subsequent waiver of 
initial RO review of the evidence.  See 38 C.F.R. § 20.1304 
(2007).  This evidence will also be considered by the Board 
in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2007).

The issues of entitlement to service connection for tinnitus, 
residuals of a right eye injury, right knee injury and damage 
to chest wall muscle, as well as an initial disability rating 
in excess of 10 percent for residuals of myocardial 
infarction, status post two vessel coronary artery bypass 
grafting are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective evidence of bilateral hearing loss is not 
shown.

CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active military 
service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  These notice requirements apply to all five 
elements of a service connection claim: veteran status, 
existence of a disability; a connection between the veteran's 
service and the disability; degree of disability; and the 
effective date of the disability.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

In reviewing the veteran's claim of entitlement to service 
connection for bilateral hearing loss, the Board observes 
that the RO issued VCAA notice to the veteran in March 2003 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; the need to submit any 
evidence in his possession that pertained to the claim; and 
how the VA would assist him in developing his claim.  The 
March 2003 VCAA notice was issued prior to the June 2003 
rating decision denying his claim for service connection for 
bilateral hearing loss.  Thus, the Board concludes that the 
RO provided appropriate notice of the information or evidence 
needed in order to substantiate the claim prior to the 
initial decision.  In view of this, the Board finds that VA's 
duty to notify has been fully satisfied with respect to this 
claim.  

With regard to notice regarding the five elements of an 
appeal, although the veteran was not provided with adequate 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability on 
appeal, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection for bilateral hearing loss, any questions as to 
the appropriate disability rating or effective date to be 
assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  A VA medical 
examination report and service medical records are of record, 
as well as VA and private treatment records and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  The veteran was afforded personal hearings at the RO 
in January 2005 and November 2007 and transcripts of his 
testimony at those hearings are of record.  There remains no 
issue as to the substantial completeness of the veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

The veteran contends that he currently has bilateral hearing 
loss as a result of his exposure to loud noises during his 
initial period of ACDUTRA during basic training from November 
1985 to March 1986.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Certain evidentiary presumptions, including the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service, are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA, such as in this case.  
Paulson, 7 Vet. App. at 470-71 (noting that the Board did not 
err in not applying presumptions of sound condition and 
aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway, 13 Vet. App. at 67 
(vacated on other grounds sub nom. McManaway v. Gober, 4 Fed. 
Appx. 821 (Fed. Cir. January 22, 2001), citing Paulson, 7 
Vet. App. at 469-70 (noting that, "if a claim relates to 
period of active duty for training, a disability must have 
manifested itself during that period; otherwise, the period 
does not qualify as active military service and claimant does 
not achieve veteran status for purposes of that claim" 
(emphasis in McManaway)); see also Biggins v. Derwinski, 1 
Vet. App. 474, 479 (1991) (Steinberg, J., concurring).  In 
such cases, the evidentiary burden is on the claimant to show 
that he became disabled from an injury or disease incurred in 
line of duty during ACDUTRA or from an injury incurred in 
line of duty during INACDUTRA.

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Initially, considering the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  In this regard, the Board 
acknowledges that a May 1996 audiometer values indicate 
bilateral hearing loss.  However, in November 1999, he 
underwent an audiology re-test which shows his bilateral 
hearing was within normal limits.  Moreover, a March 2007 
private physician's evaluation notes the veteran's history of 
exposure to noises and that the physician had reviewed his 
military hearing examinations.  The physician notes that the 
veteran underwent a hearing examination and concluded that 
his hearing was within normal limits.  VA has requested the 
veteran submit evidence of current bilateral hearing loss.  
However, he has not submitted any medical evidence of 
currently diagnosed bilateral hearing loss; nor has he or VA 
been able to obtain copies of any treatment records showing 
such.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  Thus, the medical evidence does not establish that 
the appellant currently has bilateral hearing loss.

Although the veteran believes he currently has bilateral 
hearing loss as a result of his exposure to loud noise during 
ACDUTRA, he is not competent to provide evidence that 
requires medical knowledge.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the claim for service connection for 
bilateral hearing loss must be denied.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

A March 2007 letter from the veteran's private ear, nose and 
throat specialist, shows that the veteran has a current 
diagnosis of tinnitus.  Moreover, after reviewing the 
veteran's history of noise exposure during his initial period 
of ACDUTRA and reviewing his military hearing examinations, 
the private physician opines that the veteran's current 
tinnitus is more likely than not the result of acoustical 
trauma he suffered during his military service.  The Board 
therefore finds that a VA examination is warranted to 
determine the current nature, extent and etiology of any 
tinnitus, if found to be present, and to render an opinion as 
to the likelihood that tinnitus, if any, had its onset during 
a period of ACDUTRA or is the result of any acoustic trauma 
incurred during such period.  Pursuant to the VA's duty to 
assist, an audiological examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2007).

With regard to the veteran's claim for service connection for 
residuals of a right eye injury, a March 1987 military report 
of incident shows that the veteran injured his right eye 
while bending over to drive in a tent stake during a period 
of ACDUTRA.  March 1987 medical treatment records show 
diagnoses of corneal abrasion with irregular healing pattern.  
A May 1988 treatment record notes that the corneal abrasion 
had healed with irregular wetting and a slight corneal scar.  
Subsequent VA treatment records, dated in 2004, note the 
veteran's history of a right eye injury and note that he had 
asymmetric intraocular pressure since that time.  Treatment 
records also show the veteran was prescribed artificial 
tears.  The veteran should be provided an examination of his 
right eye to determine whether any current right eye 
disability, to include dry eye or asymmetric intraocular 
pressure, is etiologically linked to the veteran's March 1987 
right eye injury during his ACDUTRA service.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 
(2007).

Although the veteran initially injured his right knee in 
1972, he contends that he reinjured his knee in 1989 while on 
ACDUTRA.  A September 1989 treatment record notes that the 
veteran reinjured his right knee on August 2, 1989.  Military 
records appear to verify that the veteran was on ACDUTRA from 
July 30, 1989, to August 27, 1989.  Subsequent treatment 
records indicate that the veteran underwent arthroscopic 
right knee surgery in November 1990 as a result of the 
reinjury.  The subsequent treatment records also appear to 
show later right knee injuries in 1991 and 1993.  The veteran 
should be provided an orthopedic examination to determine 
whether any current right knee disability is etiologically 
linked to any right knee injury or aggravation of an injury 
during a verified period of ACDUTRA service.  See 38 U.S.C.A 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4), 3.303 (2007).  
In adjudicating any claim based on aggravation, the advantage 
of the evidentiary presumptions, provided by law, that assist 
veterans in establishing service connection for a disability 
do not extend to those who claim service connection based on 
a period of active or inactive duty for training.  Paulson, 7 
Vet. App. at 470-71.  Thus, the evidentiary burden is on the 
appellant to show that he became disabled from an injury or 
disease incurred or aggravated in line of duty during ACDUTRA 
or from an injury incurred or aggravated in line of duty 
during INACDUTRA.  

At his November 2007 video conference hearing, the veteran 
testified that he had injured his chest muscles during a 
period of training duty in early June 2000.  He testified 
that he tore the muscle while doing push-ups for his annual 
physical examination.  He further testified that he did not 
seek treatment for his injury until August 2000.  The veteran 
also submitted affidavits of two soldiers who claim to have 
administered his annual physical examinations, one in April 
or May 2000, and a second in June or July 2000.  Both 
soldiers indicate that the veteran began complaining of chest 
pain after doing sit-ups and note that he did not immediately 
seek treatment for his complaints because there was no 
medical facility near the location where he was stationed.

Treatment records show the veteran initially sought treatment 
for left substernal chest discomfort on August 4, 2000, one 
day before verified INACDUTRA service.  The treatment record 
shows that he had been doing an excessive amount of push-ups 
and sit-ups in preparation for an annual examination.  The 
diagnoses included costochondritis and fasciitis.  The 
evidence of record further shows that the veteran was given a 
permanent physical profile in November 2000 as a result of 
his diagnosed costochondritis and chest wall fasciitis.  The 
veteran should be provided an orthopedic examination to 
determine whether any current chest wall muscle disability is 
etiologically linked to any injury during a verified period 
of ACDUTRA or INACDUTRA service.  See 38 U.S.C.A § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4), 3.303 (2007).

With regard to the veteran's claim for an increased initial 
disability rating for his residuals of a myocardial 
infarction status post two vessel coronary artery bypass 
grafting, a review of the claims files reveals that the 
veteran was hospitalized for a myocardial infarction on March 
29, 2002, the day he was to report for INACDUTRA service.  In 
April 2002, he subsequently underwent coronary artery bypass 
surgery.  The veteran filed his claim for service connection 
for this disability in August 2002, and service connection 
was ultimately granted with an effective date of January 1, 
2003.  During the course of the veteran's appeal for a higher 
initial disability rating, he has contended that he is 
entitled to an initial 100 percent disability rating for the 
first 3 months following the myocardial infarction pursuant 
to 38 C.F.R. § 4.104, Diagnostic Code 7006, or for the first 
3 months following the surgery pursuant to Diagnostic Code 
7017.  The Board, after reviewing the evidence of record, 
construes the veteran's contentions as raising the issue of 
an earlier effective date for service connection for this 
disability.  The Board further finds that the issue is 
inextricably intertwined with the veteran's claim for an 
increased initial disability rating for such and the claim 
for an earlier effective date for the myocardial infarction 
status post two vessel coronary artery bypass grafting must 
be initially adjudicated and resolved by the RO before 
further appellate action can be taken on the claim for an 
initial increased disability rating.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the most 
recent VA compensation examination evaluating the severity of 
the veteran's cardiac disability was conducted in June 2003, 
almost 5 years ago.  For the above reasons, the veteran 
should be afforded a VA cardiology examination to assess the 
current severity of his service-connected disability.   

The Board notes that the veteran's most recent VA treatment 
records are dated in November 2007.  Copies of any available 
VA records subsequent to that time need to be obtained and 
incorporated in the claims files.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should secure all records of 
treatment from the VA Medical Center in 
Kansas City, Kansas, dated from November 
2007 to the present.  

2.  The veteran should be provided a VA 
examination to determine the nature, 
extent, and etiology of any tinnitus found 
to be present.  The veteran's claims files 
must be made available to and be reviewed 
by the examiner.  All tests and studies 
deemed necessary should be accomplished 
and clinical findings should be reported 
in detail.  Based on the examination 
results, review of the veteran's pertinent 
medical history, if diagnosed tinnitus is 
found to be present, the examiner is 
requested to opine as to whether it is it 
at least as likely as not (a 50 percent 
probability or more) that the disorder 
originated during the veteran's initial 
period of ACDUTRA from November 1985 to 
March 1986 or is etiologically related to 
acoustic trauma from this initial period 
of ACDUTRA.  If the examiner is unable to 
provide the requested information with any 
degree of medical certainty, the examiner 
should clearly indicate that.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  The veteran should be provided a VA 
ophthalmology examination to determine the 
nature, extent, and etiology of any 
current right eye disability found to be 
present, to include dry eye or asymmetric 
intraocular pressure.  The veteran's 
claims files must be made available to and 
be reviewed by the examiner.  All tests 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  Based on the 
examination results, review of the 
veteran's pertinent medical history, if a 
diagnosed right eye disability is found to 
be present, the examiner is requested to 
opine as to whether it is it at least as 
likely as not (a 50 percent probability or 
more) that the disorder originated during 
the veteran's March 1987 period of ACDUTRA 
or is etiologically related to the 
documented right eye injury incurred in 
March 1987 during training service.  If 
the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and conclusions 
reached, in a legible report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The veteran should be provided a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any 
residuals of a right knee injury or chest 
wall muscle damage found to be present.  
The veteran's claims files must be made 
available to and be reviewed by the 
examiner.  All tests and studies deemed 
necessary should be accomplished and 
clinical findings should be reported in 
detail.  

(a) Based on the examination results, 
review of the veteran's pertinent medical 
history, if residuals of a right knee 
injury are found to be present, the 
examiner is requested to opine as to 
whether it is it at least as likely as 
not (a 50 percent probability or more) 
that the disability either originated 
during a verified period of ACDUTRA or 
INACDUTRA or, if the examiner's finds 
that the current right knee disability 
preexisted the veteran's periods of 
ACDUTRA and INACDUTRA, state whether the 
right knee disability increased in 
severity in during these periods of 
verified training service, and if so, did 
it increase beyond the natural 
progression of the disorder?

(b)  Based on the examination results, 
review of the veteran's pertinent medical 
history, if current chest wall muscle 
damage is found to be present, the 
examiner is requested to opine as to 
whether it is it at least as likely as 
not (a 50 percent probability or more) 
that the disability either originated 
during a verified period of ACDUTRA or 
INACDUTRA or, if the examiner finds that 
the current chest wall muscle damage 
preexisted the veteran's periods of 
ACDUTRA and INACDUTRA, state whether the 
chest wall damage increased in severity 
during these periods of verified training 
service, and if so, did it increase 
beyond the natural progression of the 
disorder?

The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in a legible report.  

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

5.  The veteran should be afforded a VA 
cardiology examination to assess nature 
and current severity of his residuals of 
myocardial infarction, status post two 
vessel coronary artery bypass grafting.  
The claims folders must be made available 
to and reviewed by the examiner prior to 
completion of the examination report.  Any 
indicated studies should be performed.  
The examiner must provide accurate and 
fully descriptive assessments of all 
clinical findings resulting from the 
veteran's service-connected cardiac 
disability.  He or she must also address 
the presence or absence of chronic 
congestive heart failure, workload in 
METs, dyspnea, fatigue, angina, dizziness, 
syncope, and any left ventricular 
dysfunction as indicated via ejection 
fraction percentage.  The examiner should 
also discuss whether the veteran has 
angina on moderate exertion, and whether 
more than sedentary employment is 
precluded.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached, in a 
legible report.  
6.  Thereafter, the RO should adjudicate 
the veteran's claim for an earlier 
effective date for service connection for 
residuals of myocardial infarction and 
readjudicate the issues of entitlement to 
service connection for tinnitus, 
residuals of a right eye injury, right 
knee injury, and chest wall muscle 
damage, as well as for an initial 
increased disability rating for residuals 
of myocardial infarction.  If the issues 
on appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


